UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): December 14, 2015 CITIZENS FINANCIAL SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 0-13222 23-2265045 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 15 South Main Street, Mansfield, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(570) 662-2121 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01.Completion of Acquisition or Disposition of Assets. On December 14, 2015, Citizens Financial Services, Inc. issued a press release announcing revised final merger consideration election and allocation results in connection with its previously reported acquisition of The First National Bank of Fredericksburg, which closed effective December 11, 2015.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Other Exhibits. (a) Exhibits Press Release dated December 14, 2015 { 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Citizens Financial Services, Inc. Date: December 14, 2015 By: /s/Randall E. Black Randall E. Black President and Chief Executive Officer 3
